Citation Nr: 1011519	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to July 1969, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Jackson, Mississippi.

The Veteran testified at a DRO hearing in February 2006 at 
the Jackson RO.  He also testified at a February 2007 Board 
hearing.  Transcripts of the hearings are of record.

This case was previously before the Board in July 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran is diagnosed with PTSD, and that disability has 
been shown to be related to a corroborated in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include PTSD, have been met.  38 U.S.C.A. § 
1110, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
psychiatric disability, to include PTSD.  As such, no 
discussion of VA's duty to notify and assist is necessary. 

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  However, a Veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records reveal that the 
Veteran was treated for transient stress reaction in April 
1969.  Upon examination at separation from service in May 
1969 the Veteran was noted to be psychiatrically abnormal and 
an associated psychiatric consultation indicated that the 
Veteran was observed for possible drug ingestions, overdose.

The Veteran contends that his current PTSD is due to a number 
of in-service stressors.  The Veteran has reported that in 
December 1968 his unit came under attack in the early morning 
before daylight and that he saw fellow soldiers killed.  In 
April 1969, the Veteran reported that his unit came under 
attack and that his bunker was hit by a rocket propelled 
grenade.  The Veteran has stated that prior to his leaving 
the Republic of Vietnam he saw a military transport plane 
crash and kill soldiers returning to the United States.  He 
reported that while he was trained as a wireman, when he 
arrived in the Republic of Vietnam he was shifted around to 
fill a need for troops in the field if necessary.

The Veteran's service personnel records reveal that the 
Veteran served as a wireman.  The Veteran's unit was listed 
as HHS Btry 1st Bn, 14th, Arty 198th Inf Bde.  However, those 
records do not establish whether he served in combat. 

In a memorandum dated in November 2009, the Veteran's 
stressors were noted to be verified.  The note reported that 
the Veteran's claimed that he was stationed in the 
Headquarters Barracks in Chu Lai, Vietnam, and that his base 
was attacked between October 1968 and December 1968.  The 
Veteran's personnel file verified the Veteran's service in 
Vietnam from October 6, 1968 until October 5, 1969.  The file 
further noted that the Veteran was assigned to the HHS Btry 
1st Bn Arty 198th Inf Bde.  The memorandum states that the 
Veteran Vietnam Order of Battle verifies that the 198th 
Infantry Brigade was stationed in Chu Lai from October 1967 
to November 1971.  A monthly summary of the Headquarters U.S. 
Military Assistance Command Vietnam, dated in November 1968, 
verified that in November 1968 the 198th Lt Inf Bde received 
approximately 25 rounds of mixed 60/82 millimeter mortar fire 
and that when the enemy withdrew 10 enemy soldiers were 
killed and American casualties were 17 wounded.  The monthly 
summary of the Headquarters U.S. Military Assistance Command 
Vietnam, dated in December 1968, revealed that the Chu Lai 
air facility was one of the air facilities that received 
rocket attacks.  The 198th Infantry Brigade Unit History 
verified that in November 1968 a 1st Battalion, 14th Artillery 
battery killed 32 Vietcong when the enemy launched a mortar, 
recoilless rifle, and ground attack against the Bin Son 
District Headquarters.  The memorandum stated that based on 
the evidence the Veteran's alleged stressor had been 
corroborated.

The Veteran's VA treatment records consistently indicate that 
the Veteran is diagnosed with depression and anxiety.  Upon 
PTSD screening, the Veteran's VA treatment records 
consistently report a positive test.  However, the Veteran's 
VA treatment records do not reveal a diagnosis of PTSD or any 
opinion regarding the etiology of the Veteran's depression 
and anxiety.

In July 2004 the Veteran underwent an outpatient VA 
psychiatric consultation.  After examination, the Veteran was 
diagnosed with mild depression with panic attacks and anxiety 
and alcohol abuse in remission.  The Veteran was noted not to 
meet the criteria for PTSD.

In August 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that one 
night a grenade exploded within inches of his bunker.  He 
stated that on another occasion his unit came under fire in a 
landing zone.  The Veteran indicated that the enemy soldiers 
were shot up.  The Veteran further noted that his unit's 
position was overrun and several soldiers were killed.  After 
examination the Veteran was diagnosed with PTSD.  The 
examiner noted that the diagnosis was provisional as the 
Veteran's stressors had not been verified.

The Board finds that service connection for psychiatric 
disability, to include PTSD, is warranted.  The Veteran's 
service treatment records reveal that the Veteran was treated 
for a psychiatric condition while in service.  After 
examination in August 2009 the Veteran was diagnosed with 
PTSD due to his reported stressors; however, the examiner 
noted that the Veteran's reported stressors had not been 
corroborated.  Although there is no evidence affirmatively 
demonstrating that the Veteran was present during his 
reported stressor events, the Board notes that a Veteran need 
not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Thus, the Veteran's personnel records in conjunction with 
unit histories and monthly reports corroborate the occurrence 
of his reported stressors.  As such, entitlement to service 
connection for a psychiatric disability, to include PTSD, is 
warranted.


ORDER

Service connection for a psychiatric disability, to include 
posttraumatic stress disorder (PTSD), is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


